

113 S1511 IS: Removing Barriers to Adoption and Supporting Families Act of 2013
U.S. Senate
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1511IN THE SENATE OF THE UNITED STATESSeptember 17, 2013Mr. Rockefeller (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend part E of title IV of the Social Security Act to
		  remove barriers to the adoption of children in foster care through
		  reauthorization and improvement of the adoption incentives program, and for
		  other purposes.1.Short
			 titleThis Act may be cited as
			 the Removing Barriers to Adoption and
			 Supporting Families Act of 2013.2.Reauthorization
			 of adoption incentive payments(a)In
			 generalSection 473A of the Social Security Act (42 U.S.C. 673b)
			 is amended—(1)in subsection
			 (b)(5), by striking 2008 through 2012 and inserting 2013
			 through 2017; and(2)in subsection
			 (h)—(A)in paragraph
			 (1)(D), by striking 2013 and inserting 2018;
			 and(B)in paragraph (2),
			 by striking 2013 and inserting 2018.3.Encouragement of
			 interstate adoptions(a)Additional
			 incentive payment for sending and receiving states of an interstate
			 adoption(1)In
			 generalSection 473A(d) of the Social Security Act (42 U.S.C.
			 673b(d)) is amended—(A)in paragraph
			 (1)—(i)in
			 the matter preceding subparagraph (A), by striking and (3) and
			 inserting (3), and (4);(ii)in
			 subparagraph (B), by striking and after the semicolon;(iii)in subparagraph
			 (C), by inserting or after the semicolon; and(iv)by
			 adding at the end the following:(D)subject to
				paragraph (4), $8,000 multiplied by the amount (if any) by which the number of
				interstate adoptions in the State during the fiscal year exceeds the base
				number of interstate adoptions for the State for the fiscal
				year.;
				and(B)by adding at the
			 end the following:(4)Sending and
				receiving states sharing of interstate adoption incentive
				paymentThe Secretary shall pay each State that was a receiving
				State for an interstate adoptive placement for a fiscal year, a pro rata share
				of the portion of the adoption incentive payment paid to the sending State for
				the fiscal year under this section that is attributable to the amount
				determined under paragraph
				(1)(D)..(2)Conforming
			 amendmentsSection 473A of such Act (42 U.S.C. 673b) is
			 amended—(A)in subsection
			 (b)(2)—(i)in
			 subparagraph (B), by striking or after the semicolon;(ii)in
			 subparagraph (C), by inserting or after the semicolon;
			 and(iii)by adding at
			 the end the following:(D)the number of
				interstate adoptions in the State during the fiscal year exceeds the base
				number of interstate adoptions for the State in the fiscal
				year;;
				and(B)in subsection
			 (g), by adding at the end the following:(9)Base number of
				interstate adoptionsThe term base number of interstate
				adoptions for a State means, with respect to any fiscal year, the number
				of interstate child adoptions in the State in fiscal year 2012.(10)Interstate
				adoptionsThe term interstate adoptions means the
				final adoption of a child who, at the time of adoptive placement out-of-State,
				was in foster care under the supervision of the State or for whom an adoption
				assistance agreement was in effect under section 473 with respect to the
				child.(11)Receiving
				StateThe term receiving State means the State in
				which the adoptive parents reside at the time of final adoption of a child from
				another State.(12)Sending
				StateThe term sending State means the State in
				which the child resided before being placed for an adoption in another
				State..(b)Requirement To
			 report data on interstate adoptionsSection 473A(c) of such Act
			 (42 U.S.C. 673b(c)) is amended by adding at the end the following:(4)Determination
				of numbers of interstate adoptions based on State reporting of data(A)In
				generalA State is in compliance with this subsection for a
				fiscal year if the State has provided to the Secretary the following data with
				respect to the preceding fiscal year:(i)The total number
				of interstate adoptions completed by the State with respect to children in
				foster care under the responsibility of the State, and with respect to each
				such adoption the identity of the other State involved.(ii)The total number
				of adoptions completed by the State with respect to children who were in foster
				care under the responsibility of other States, and with respect to each such
				adoption, the identity of the other State involved.(iii)Such other
				information as the Secretary may require in order to determine whether the
				State is eligible for an adoption incentive payment under subsection (d)(1)(D)
				for the fiscal year.(B)Verification of
				dataThe Secretary shall verify the data submitted by a State
				under subparagraph
				(A)..4.National
			 standards for State home studies(a)National
			 standards for State home studiesSection 476 of the Social Security Act (42
			 U.S.C. 676) is amended by adding at the end the following:(d)National
				standards for State home studies(1)In
				generalNot later than 12 months after the date of enactment of
				this subsection, the Secretary shall develop national standards for home
				studies for use in evaluating potential foster and adoptive parents. In
				developing these standards, the Secretary shall consult with a working group
				composed of representatives of the adoption and foster care community, experts
				in the field of social work, State child welfare leaders and other qualified
				individuals.(2)Periodic review
				and updatingThe Secretary shall periodically review and update,
				as appropriate, the standards developed under this
				subsection..(b)Enhanced
			 matching rate for states adopting home study in compliance with national
			 standardsSection 474 of the Social Security Act (42 U.S.C. 674)
			 is amended—(1)in each of
			 paragraphs (1) and (2) of subsection (a), by inserting subject to
			 subsection (h), before an amount equal to the Federal;
			 and(2)by adding at the
			 end the following:(h)The percentage
				applicable under paragraphs (1) and (2) of subsection (a) for amounts expended
				during a quarter by a State or the District of Columbia, or, in the case of an
				Indian tribe, tribal organization, or tribal consortium that has elected to
				operate a program under this part in accordance with section 479B, the tribal
				FMAP, referred to in such paragraphs, shall be increased by 5 percentage points
				for each quarter that begins on or after the effective date of an election by
				the State, District of Columbia, or Indian tribe, tribal organization, or
				tribal consortium operating a program under this part in accordance with
				section 479B, to use the home study standards developed under section
				476(d)..5.Limiting another
			 planned permanent living arrangement as a permanency option(a)Elimination of
			 option for children under age 17Section 475(5)(C) of the Social
			 Security Act (42 U.S.C. 675(5)(C)) is amended by inserting only if the
			 child has attained age 17 before (in cases where the State
			 agency has documented.(b)GAO report on
			 use of another planned permanent living arrangement
			 placementsThe Comptroller General of the United States shall
			 conduct a study and submit a report to Congress regarding—(1)the number of
			 children in each State (as defined for purposes of parts B and E of title IV of
			 the Social Security Act (42 U.S.C. 621 et seq., 670 et seq.)) that are assigned
			 a permanency goal of another planned permanent living arrangement for the most
			 recent fiscal year for which data are available;(2)with respect to
			 such fiscal years and on a State-by-State basis, the ages, gender, race, and
			 special needs of children whose permanency goal is another planned permanent
			 living arrangement;(3)a review and
			 analysis of court practices for determining that another planned permanent
			 living arrangement is the appropriate placement for a child;(4)information with
			 respect to foster youths’ involvement in deciding to enter into a permanency
			 goal of another planned permanent living arrangement, including, but not
			 limited to, how another planned permanent living arrangement is presented as an
			 option to foster youth, how involved foster youth are in selecting the option,
			 and what alternative options are offered instead of another planned permanent
			 living arrangement; and(5)a summary of the
			 reasons that reunification, adoption, kinship care, or guardianship were not
			 found to be in the best interests of the child.6.Increased
			 funding support for post-adoption and post-permanency services(a)Dedicated use
			 of portion of savings from adoption assistance de-Linkage for post-Adoption and
			 post-Permanency servicesSection 473(a)(8) of the Social Security
			 Act (42 U.S.C. 673(a)(8)) is amended—(1)by inserting
			 (A) after (8);(2)by striking
			 (including post-adoption services);(3)by striking
			 , including on post-adoption services. and inserting . A
			 State shall spend an amount equal to 20 percent of the amount of such savings
			 to provide post-adoption and post-permanency services to children or families
			 and shall document how such amounts are spent.; and(4)by adding at the
			 end the following:(B)The Secretary shall establish a
				formula for States to use to calculate the amount of savings in State
				expenditures under this part resulting from the application of paragraph
				(2)(A)(ii) to all applicable children for a fiscal year based on the State and
				Federal shares of expenditures for adoption assistance payments under this
				section as of fiscal year
				2009..(b)Dedicated uses
			 of promoting safe and stable families funds including for post-Adoption and
			 post-Permanency servicesSection 432(a)(4) of the Social Security
			 Act (42 U.S.C. 629b(a)(4)) is amended to read as follows:(4)contains
				assurances that not more than 10 percent of the expenditures under the plan for
				any fiscal year with respect to which the State is eligible for payment under
				section 434 for the fiscal year shall be for administrative costs, and 20
				percent of remaining expenditures shall be for programs of family preservation
				services, 20 percent for community based family support services, 20 percent
				for time-limited family reunification services, 10 percent for adoption
				promotion, and 10 percent for post-adoption and post-permanency
				services;.(c)Post-Adoption
			 and post-Permanency services definedSection 431(a) of the Social
			 Security Act (42 U.S.C. 629a(a)) is amended by adding at the end the
			 following:(10)Post-adoption
				and post-permanency servicesThe term post-adoption and
				post-permanency services means services for children placed in adoptive,
				kinship, or guardianship placements and their families, and may include any or
				all of the following:(A)Individual
				counseling.(B)Group
				counseling.(C)Family
				counseling.(D)Case
				management.(E)Respite
				care.(F)Training of
				public adoption personnel, personnel of private child welfare and adoption
				agencies licensed by the State to provide adoption services, mental health
				services professionals, and other support personnel to provide services under
				this part and part E.(G)Assistance to
				adoptive parent organizations.(H)Assistance to
				support groups for adoptive parents, adopted children, and siblings of adopted
				children.(I)Rigorous
				evaluations of post-adoption and post-permanency
				services..7.Encouraging
			 development of robust, comprehensive practice models of adoptions from foster
			 care(a)State plan
			 amendmentSection 471(a) of
			 the Social Security Act (42 U.S.C. 671(a)) is amended—(1)in paragraph
			 (32), by striking and after the semicolon;(2)in paragraph
			 (33), by striking the period at the end and inserting ; and;
			 and(3)by adding at the
			 end the following:(34)provides that
				the State will engage in public-private partnerships to promote evidence-based
				child-focused recruitment practices that focus measurable attention on the
				adoption of children out of foster care with an emphasis on those children most
				at risk of aging out of care
				..(b)Technical
			 assistanceThe Secretary of Health and Human Services shall
			 provide guidance and technical assistance to State child welfare agencies on
			 the use of Federal funds available under section 474 (a)(3)(B) of the Social
			 Security Act (42 U.S.C. 674(a)(3)(B)) for training for the implementation of
			 intensive recruitment and child-focused strategies that have been shown to
			 increase permanent placements for older youth in foster care.8.Encouraging
			 placement of children with siblings(a)State plan
			 amendmentSection 471(a)(29)
			 of the Social Security Act (42 U.S.C. 671(a)(29)) is amended by striking
			 all adult grandparents and inserting notice to the
			 following relatives: all adult grandparents, all parents of the child’s
			 siblings, where such parent has legal custody of such sibling,.(b)Definition of
			 siblingsSection 475 of the Social Security Act (42 U.S.C. 675)
			 is amended by adding at the end the following:(9)The term
				siblings means individuals who satisfy at least one of the
				following conditions:(A)The individuals
				are considered by State law to be siblings.(B)The individuals
				would have been considered siblings under State law but for termination of
				parental rights or other disruption of parental rights, such as the death of a
				parent..9.Effective
			 date(a)In
			 generalExcept as provided in subsection (b), the amendments made
			 this Act shall take effect on October 1, 2013.(b)Delay permitted
			 if state legislation requiredIn the case of a State plan
			 approved under part B or E of title IV of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirements imposed by this Act, the State plan shall not be
			 regarded as failing to comply with the requirements of such part solely on the
			 basis of the failure of the plan to meet such additional requirements before
			 the 1st day of the 1st calendar quarter beginning after the close of the 1st
			 regular session of the State legislature that ends after the 1-year period
			 beginning with the date of the enactment of this Act. For purposes of the
			 preceding sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is deemed to be a separate regular session of
			 the State legislature.10.Determination
			 of budgetary effectsThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.